 
 
I 
112th CONGRESS
2d Session
H. R. 6660 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2012 
Mr. Reichert (for himself, Mr. McDermott, Mr. Schock, Mr. Rangel, Ms. Herrera Beutler, Mr. Dicks, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude dividends from controlled foreign corporations from the definition of personal holding company income for purposes of the personal holding company rules. 
 
 
1.Short titleThis Act may be cited as the Personal Holding Company Tax Parity and Reinvestment Act.  
2.Exclusion of dividends from controlled foreign corporations from the definition of personal holding company income for purposes of the personal holding company rules 
(a)In generalParagraph (1) of section 543(a) of the Internal Revenue Code of 1986 is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and 
(2)by inserting after subparagraph (B) the following: 
 
(C)dividends received by a United States shareholder (as defined in section 951(b)) from a controlled foreign corporation (as defined in section 957(a)),. 
(b)Effective dateThe amendments made by this Act shall apply to taxable years ending on or after the date of the enactment of this Act. 
 
